Citation Nr: 1517281	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a dental disorder, to include loss of teeth.

2.  Entitlement to service connection for foot fungus, to include as due to herbicide exposure.

3.  Entitlement to an initial compensable disability rating for porphyria cutanea tarda. 


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971 with service in the Republic of Vietnam from July 1970 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran filed a June 2012 notice of disagreement (NOD) with denial of service connection for foot fungus.  However, the RO has not issued a statement of the case (SOC) for this issue.  Because the filing of an NOD initiates appellate review, the appeal for service connection for foot fungus must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for foot fungus, to include as due to herbicide exposure, and an initial compensable disability rating for porphyria cutanea tarda appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

There is no dental disorder, to include loss of teeth, that has been shown to be to be related to any damage to the jaw during service.


CONCLUSION OF LAW

The claim for service connection for a dental disorder, to include loss of teeth, for compensation purposes, is without legal merit.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be explained below, this claim unfortunately lacks legal merit.  As the law, and not the facts, is dispositive of this claim, the duties to notify and assist are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Manning v. Principi, 16 Vet. App. 534 (2002) (finding that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under current legal authority, VA compensation benefits are only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting for the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental disorder, to include loss of teeth, is not warranted.  While the Veteran submits that he lost teeth as a result of dental trauma during service for which he subsequently had to have further care in service to remove additional tooth fragments, this information is not enough, by itself, to warrant service connection for a dental disorder, to include loss of teeth, for compensation purposes.  

The Board readily acknowledges that the type of dental injury sustained by the Veteran is consistent with the circumstances of combat as described by the Veteran.  However, even accepting that such trauma occurred, in order to get service connected for a dental disorder, to include loss of teeth, for compensation purposes as due to trauma, there would have to be evidence of damage to the jaw, and no such evidence has been shown or alleged.  In fact, the VA examination of March 2012 revealed no loss of bone, malunion or nonunion of either the maxilla or mandible.  Moreover, X-rays of the Veteran's maxilla and mandible at this time were interpreted to be within normal limits.

In sum, as there is no showing that any current dental disorder, to include loss of teeth, is related to damage to the jaw that occurred during service, a claim for any other dental condition must also be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for a dental disorder, to include loss of teeth, for compensation purposes, is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's June 2012 NOD with denial of service connection for foot fungus.  Therefore, the issue of entitlement to service connection for foot fungus must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

With regard to the increased rating claim, the evidence indicates that the most recent VA examination, performed in March 2012, may not accurately reflect the current state of the Veteran's porphyria cutanea tarda.  Significantly, the Veteran indicated on his VA Form 9 that he would have to leave his current employment because of the worsening pain from his service-connected skin disability.  Although his skin disability was noted as having an effect on his employment at his March 2012 VA examination, it was described as an inconvenience from wearing gloves while driving.  There was no mention of possibly having to leave the job.  In light of the Veteran's suggestion of a possible increase in severity/worsening of his skin disability, a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his appeal of denial of service connection for foot fungus.  They should be advised of the time period in which to perfect an appeal, and if the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.

2.  Obtain and associate with the claims file any outstanding VA treatment records.  

3.  Next, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his porphyria cutanea tarda.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The examiner should also specifically comment on whether the Veteran's service-connected skin disability precludes the Veteran from securing or maintaining substantially gainful employment.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claim of entitlement to an initial compensable rating for his porphyria cutanea tarda should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


